Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before                           Feb 01 2013, 8:57 am
any court except for the purpose of
establishing the defense of res judicata,                              CLERK
                                                                     of the supreme court,

collateral estoppel, or the law of the case.                         court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JOEL C. WIENEKE                                    GREGORY F. ZOELLER
Wieneke Law Office, LLC                            Attorney General of Indiana
Plainfield, Indiana
                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER HANNEMAN,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 67A05-1207-CR-344
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE PUTNAM SUPERIOR COURT
                     The Honorable Sidney J. Tongret, Judge Pro Tempore
                              Cause No. 67D01-1005-CM-295


                                        February 1, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
          During the evening hours of April 27, 2010, Christopher Hanneman, Brittan Schmitz,

and Crystal Buford visited a Kroger store in Greencastle where Heather Dale was working.

After leaving the store, Hanneman approached Dale’s vehicle and slashed all four of her

tires. Hanneman was subsequently charged with and convicted of Class B misdemeanor

criminal mischief. On appeal, Hanneman contends that the State failed to present sufficient

evidence at trial to sustain his conviction. Concluding that the evidence presented at trial was

sufficient to sustain Hanneman’s conviction for Class B misdemeanor criminal mischief, we

affirm.

                         FACTS AND PROCEDURAL HISTORY

          During the evening hours of April 27, 2010, Dale was working at a Kroger store in

Greencastle. At some point during the evening, Hanneman, Schmitz, and Buford entered the

Kroger together. Hanneman approached and spoke to Dale while Schmitz and Buford went

to look for a particular type of ice cream. Hanneman, Schmitz, and Buford subsequently left

the Kroger without making a purchase.

          After leaving the Kroger, Hanneman drove his vehicle to a parking space next to

where Dale’s vehicle was parked. Hanneman told Buford that the vehicle was Dale’s before

saying, “I’m finished, I’ll slit [that] B’s tires.” Tr. p. 28. Buford saw Hanneman retrieve a

pocketknife from the console of his vehicle before exiting his vehicle and approaching Dale’s

vehicle. Buford watched Hanneman slash all four of Dale’s tires with the pocketknife.

When Hanneman re-enteed his vehicle, Buford noticed that “[Hanneman] was bleeding on

his hand a little bit.” Tr. p. 24. A few days later, Buford contacted the Greencastle Police

                                               2
Department and provided Officer Matthew Scott Huffman with a written statement

identifying Hanneman as the individual who slashed Dale’s tires.

      On May 26, 2010, the State charged Hanneman with Class B misdemeanor criminal

mischief.1 The trial court conducted a bench trial on September 23, 2011, after which the

trial court took the case under advisement. On September 30, 2011, the trial court found

Hanneman guilty as charged. The trial court entered a judgment of conviction and sentenced

Hanneman on December 12, 2011, to 180 days incarceration, all suspended, with credit for

time served. On motion by Hanneman, the trial court entered an amended judgment of

conviction and sentencing order on June 11, 2012, sentencing Hanneman to time served and

imposing certain fines. This appeal follows.

                                DISCUSSION AND DECISION

      Hanneman contends that the evidence is insufficient to support his conviction for

Class B misdemeanor criminal mischief.

      When reviewing the sufficiency of the evidence to support a conviction,
      appellate courts must consider only the probative evidence and reasonable
      inferences supporting the verdict. It is the fact-finder’s role, not that of
      appellate courts, to assess witness credibility and weigh the evidence to
      determine whether it is sufficient to support a conviction.… The evidence is
      sufficient if an inference may reasonably be drawn from it to support the
      verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “Testimony from a single eyewitness is sufficient to sustain a conviction.”

Hubbard v. State, 719 N.E.2d 1219, 1220 (Ind. 1999). Upon review, appellate courts do not


      1
          Ind. Code § 35-43-1-2(a)(1) (2009).
                                                3
reweigh the evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d

433, 435 (Ind. 2002).

       In order to convict Hanneman of Class B misdemeanor criminal mischief, the State

was required to prove that Hanneman “recklessly, knowingly, or intentionally damage[d] or

deface[d] the property of another person without the other person’s consent.” Ind. Code §

35-43-1-2(a)(1). “A person engages in conduct ‘recklessly’ if he engages in conduct in plain,

conscious, and unjustifiable disregard of harm that might result and the disregard involves a

substantial deviation from acceptable standards of conduct.” Ind. Code § 35-41-2-2(c). “A

person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a

high probability that he is doing so.” Ind. Code § 35-41-2-2(b). “A person engages in

conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious objective to do

so.” Ind. Code § 35-41-2-2(a). The trial court, acting as the trier of fact, may resort to

reasonable inferences based on examination of the surrounding circumstances to determine

the existence of the requisite intent. White v. State, 772 N.E.2d 408, 413 (Ind. 2002).

Furthermore, “the requisite intent may be presumed from the voluntary commission of the

act.” Mishler v. State, 660 N.E.2d 343, 348 (Ind. Ct. App. 1996).

       Here, the State alleged that Hanneman recklessly, knowingly, or intentionally

damaged tires belonging to Dale. Buford testified that she saw Hanneman slash all four of

Dale’s tires with a pocketknife. In challenging the sufficiency of the evidence to sustain his

conviction, Hanneman argues that Buford’s testimony should not have been deemed credible

because she had an apparent motive to lie about Hanneman, i.e., to exact revenge upon him

                                              4
because he was her ex-boyfriend. Hanneman also questions Buford’s credibility because she

and Schmitz presented conflicting testimony as to whether Hanneman or Schmitz was driving

that evening.

       Again, upon review, we will not reweigh the evidence or assess witness credibility and

conflicting evidence is generally considered in the light most favorable to the fact-finder’s

determination. Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied.

Here, the evidence demonstrates that although Buford and Schmitz had conflicting

recollections of whether Hanneman or Schmitz was driving on the night in question, Buford

testified that she saw Hanneman slash all four of Dale’s tires. The trial court, acting as the

fact-finder, weighed the inconsistencies between the witnesses’ statements about who was

driving on the night in question and determined that Buford’s testimony was credible. Based

on Buford’s testimony that she saw Hanneman slash all four of Dale’s tires, the trial court

determined that the State presented sufficient evidence to prove that Hanneman committed

Class B misdemeanor criminal mischief. We agree. Hanneman’s claim to the contrary

amounts to an invitation for this court to reweigh the evidence and to re-evaluate issues of

credibility, which, again, we will not do. See Stewart, 768 N.E.2d at 435.

       The judgment of the trial court is affirmed.

NAJAM, J., and FRIEDLANDER, J., concur.




                                              5